*608MEMORANDUM**
Rogelio Roque-Hernandez appeals the 292-month sentence imposed following his conviction for two counts of conspiracy to possess with intent to distribute more than 500 grams of a substance containing methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 846. We have jurisdiction under 28 U.S.C. § 1291.
Because appellant’s sentence, imposed pre-Booker, was enhanced by judge-found facts concerning the amount and purity of the drug in question, we remand for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1085 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.